DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 07/08/2022, with respect to the drawing objections, double patenting rejections have been fully considered and are persuasive; applicant has canceled claims 29 and 30 and therefore moots the drawing objection, and applicant has filed a terminal disclaimed to overcome the double patenting rejection, therefore these objections and rejections of the office action dated 05/16/2022 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 07/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10954973 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Allowable Subject Matter
Claims 23-27 and 31-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed in the previous office action:
The prior art does not disclose nor render obvious a method of rotary actuation including a load bearing assembly that moves into alignment with a predetermined load bearing position relative to the piston, contacting the piston and a radially inward surface of the load bearing assembly, and constraining radially outward motion of the second radially outward surface portion by the load bearing assembly contact, in combination with the rest of the limitations claimed in claim 33. Applicant’s inventive load bearing assembly is able to move with the rotary piston and results in the force between the rotary piston and the piston seal to not substantially increase, which results in no additional friction cause between the rotary piston and the rotary piston seal, which results in no additional torque loss as the rotary output assembly rotates from low angles of rotation to high angles of rotation, which results in the device providing substantially constant delivery of torque output over piston stroke, as discussed in applicant’s paragraph [0084].
Claims 34-40 are allowable because they depend from allowable claim 33.
Claims 24-27, 31-32 are allowable because they recited combinations of limitations that are slightly differentiated from the prior art and prior patent US 10954973 claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 20180094651) discloses a rotary actuator that has a load bearing device in the form of rollers which perform a similar function to the load bearing assembly of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        July 18, 2022